     Case 2:18-cv-01971-APG-PAL Document 17 Filed 11/19/18 Page 1 of 2



 1    FISHER &PHILLIPS LLP
      SCOTT M. MAHONEY,ESQ.
 2    Nevada Bar No. 1099
 3    300 S. Fourth Street
      Suite 1500
 4    Las Vegas, NV 89101
      Telephone: (702)252-3131
 5
      sinahoney~fishe~hillips.coill
 6
      Daniel E. Farrington (admitted pro hac vice)
 7    The Farrington Law Firm, LLC
 8    7501 Wisconsin Avenue, Suite 1220W
      Bethesda, MD 20814
 9    Telephone:(301)951-1538
      dfarrington@farringtonlaw.com
10
11    Attorneys for Defendant,
      American Airlines, Inc.
12
                                   UNITED STATES DISTRICT COURT
13
                                        DISTRICT OF NEVADA
14
      TRACY THARPS,an individual;                            Case No. 2-18-cv-01971-APG-PAL
15
16                                  Plaintiff,               STIPULATION AND ORDER TO
                                                             RESCHEDULE EARLY
17    v.                                                     NEUTRAL EVALUATION
                                                             SESSION
18    AMERICAN AIRLINES,INC.; DOES I
19    through V; and ROE Corporations VI
      through X,inclusive;
20
21
                                   Defendants
22
23                The parties, by and through their undersigned counsel ofrecord, stipulate that the ~
24
      Early Neutral Evaluation presently scheduled for January 3, 2019 be vacated and the ~
25
      same be rescheduled to January 28, 2019 at 9:00 a.m. ENE Statements will be due to ~
26
27    Chambers on January 21, 2019. The requested relief is necessary to accommodate the

28    schedules and ensure attendance of all necessary parties and those with authority to ~

      resolve the case.


      ~~~.z~z.I.Yc~ri~ic~C~if~i~
     Case 2:18-cv-01971-APG-PAL Document 17 Filed 11/19/18 Page 2 of 2



 1            Further, the parties hereby stipulate and agree to hold their Rule 26(~ conference
 2 ~ within 10 days ofthe Early Neutral Evaluation should the matter not be fully resolved at
 3
      the ENE.
 4
 5
       FISHER &PHILLIPS                              GABROY LAW OFFICES
 6
 7     BY:               s                           BY:
 8     Scott I~1. Mahoney, Esq.                                 /s/
       300 S. Fourth Street                          Christian Gabroy, Esq.
 9     Suite 1500                                    Kaine Messer, Esq.
       Las Vegas, NV 89101                           The District at Green Valley Ranch
10                                                   170 S. Green Valley Parkway
11     Daniel E. Farrington                          Suite 280
       (admitted pro hac vice)                       Henderson, NV 89012
12     The Farrington Law Firm, LLC                  Attorneys for Plaintiff
       7501 Wisconsin Avenue, Suite 1220W
13
       Bethesda, MD 20814
14     Attorneys for Defendant

15
16                                          IT IS SO ORDERED:
17
18                                          UNITED STATES MAGISTRATE JUDGE

19                                          Dated:    11-20-2018
20
21
22

23
24
25
26
27
28




                                                     -2-
      FPDOCS 34723311.1
